THOMAS, District Judge.
In the above'action it has been determined that the statute requires that dividends must be paid during the month of January succeeding the end of the fiscal year, “unless some specific day or days for that purpose be fixed in its charter or by-laws, and, in that case, then on the days so fixed,” etc. (C. C.) 95 Fed. 725. The charter provides that the dividend upon the common stock shall be declared “after the close of any fiscal year.” This provision controls the power of the directors to amend the bylaws fixing specific days for the declaration of dividends in the common stock. But nothing stands in the way of the exercise of such power as regards the preferred slock. It appears that the by-laws of the Federal Steel Company have been amended, legally, so as to provide specific days for the declaration of dividends upon the preferred stock. This is a full compliance with the opinion of the court, and should result in a modification of the injunction, so as to permit the payment of dividends on the preferred stock.